MEMORANDUM DECISION

PER CURIAM.
John Portlock entered a training agreement with the Board of Police Commissioners, completed training and "within two years resigned and accepted employment with another law enforcement agency. The Board sought to enforce a provision in the training agreement in which Portlock agreed that upon such resignation he would reimburse the Board a portion of the costs it expended to train him. The court entered judgment in favor of the Board after a bench trial, and Portlock appeals.
No error of law appears. For the same reasons set forth in Wayman Smith, Board of Police Commissioners v. Craig Kriska, 113 S.W.3d 293 (Mo.App.E.D.2003), handed down today, the judgment is affirmed. Because duplicating that opinion would have no precedential value, this disposition is made under Rule 84.16(b).